Judgment unanimously reversed on the law with costs and motion denied. Memorandum: It is settled law that a party who has failed or refused to perform his contractual obligations is not entitled to specific performance of that contract (see, Grace v Nappa, 46 NY2d 560, 567, rearg denied 47 NY2d 952; Fanner Woodworking Co. v Adair, 75 AD2d 553, 554; see generally, 96 NY Jur 2d, Specific Performance, §§ 23, 24). It is uncontroverted that plaintiff defaulted on his obligation to purchase defendants’ shares of stock and that he also failed to perform the directives of a prior court order concerning the purchase or sale of stock in defendant corporation. Under the circumstances, plaintiff was not entitled to specific performance of the settlement agreement. (Appeal from Judgment of Supreme Court, Onondaga County, Reagan, J. — Enforce Settlement Agreement.) Present — Green, J. P., Pine, Balio, Boehm and Davis, JJ.